 



Exhibit 10.23
SUBLEASE
(Arastra, Inc.)
          THIS SUBLEASE (this “Sublease”) is made as November 30, 2006, by and
between THOMAS WEISEL PARTNERS GROUP INC., a Delaware corporation (“Sublessor”)
and ARASTRA, INC., a California corporation (“Sublessee”).
          The parties enter this Sublease on the basis of the following facts,
understandings and intentions:
          A. Sublessor, as successor in interest to Thomas Weisel Partners Group
LLC, a Delaware limited liability company, is the tenant under that certain
Lease dated as of February 24, 2000 (the “Original Lease”), as amended by that
certain First Amendment to Office Lease, dated March 21, 2000, and as amended by
that certain Second Amendment to Office Lease dated December 18, 2000 (as
amended, the “Master Lease”) between Sublessor and MIDDLEFIELD PARK, a
California general partnership (“Landlord”), of premises more particularly
described therein located on the third floor of Building A, 275 Middlefield
Road, Menlo Park, California (the “Building”);
          B. Sublessor represents that a true and correct copy of the Master
Lease is attached hereto as Exhibit A;
          C. The premises to be sublet pursuant to this Sublease includes
approximately five thousand thirteen (5013) net rental square feet of space
consisting of a portion of the 3rd Floor of the Building (hereinafter the
“Subleased Premises, as more particularly set forth on Exhibit B attached
hereto; and
          D. Sublessor desires to sublease to Sublessee the Subleased Premises,
and Sublessee desires to sublease the Subleased Premises from Sublessor pursuant
to the terms and conditions hereof.
          NOW, THEREFORE, the parties agree as follows:
          1. Agreement to Sublease. Subject to the terms and conditions of this
Sublease and to Landlord’s consent, Sublessor hereby subleases to Sublessee and
Sublessee subleases and hires from Sublessor the Subleased Premises, together
with all of Sublessor’s right, title and interest in and to the personal
property of Sublessor listed and scheduled on Exhibit C attached hereto (the
“Personal Property”), for a term commencing on the later to occur of:
(i) Sublessor’s delivery of possession of the Subleased Premises, or
(ii) Landlord’s consent to this Sublease as set forth in Section 13 below, or
(iii) January 1, 2007 (the “Commencement Date”) and ending on December 17, 2010.
          2. Rent and Additional Charges.
          a. Subject to the provisions of Section 3.c, Sublessee shall pay to
Sublessor as rent (“Base Rent”) for the Subleased Premises in advance on the
first day of each calendar month during the term of this Sublease commencing on
the Commencement Date Fourteen Thousand Six Hundred Fifty-Seven and 15/100
Dollars ($14,657.15). On each anniversary of the Commencement Date (the
“Adjustment Date”), the Base Rent shall be adjusted upward by three percent (3%)
of the Base Rent payable for the immediately preceding year.
          b. Sublessee shall also be responsible, and pay, for any additional
charges and expenses (“Additional Rent”) imposed by Landlord pursuant to the
terms of the Master Lease applicable to the Subleased Premises. In addition,
Sublessee shall be responsible for all other expenses related specifically to
Sublessee’s use and occupancy of the Premises (e.g., after-hours HVAC,
additional cleaning, excess utilities, etc.).

Page 1



--------------------------------------------------------------------------------



 



          4. Master Lease Terms.
          a. Except as expressly amended hereby, this Sublease is subject to all
of the terms and conditions of the Master Lease and Sublessee hereby covenants
and agrees to perform all of the obligations of Sublessor as Tenant under the
Master Lease to the extent said terms and conditions are applicable to the
Subleased Premises and Sublessee shall be entitled to all of the rights of
Sublessor under the Master Lease to the extent said terms and conditions are
particularly applicable to the Subleased Premises, including a pro rata share of
parking and signage rights. The rights and obligations of the parties under the
Master Lease are hereby imposed upon the parties hereto with respect to the
Subleased Premises, provided the words “Landlord” and “Tenant” in the Master
Lease will be deemed to refer to Sublessor and Sublessee, respectively.
Sublessee shall be entitled to receive all services to be rendered by Landlord
to the Sublessor under the Master Lease applicable to the Subleased Premises;
provided Sublessor shall have no obligation to provide such services, but only
to cooperate with Sublessee and use commercially reasonable, good faith efforts
to cause Landlord to provide such services. Sublessee shall not commit, nor
permit to be committed on the Subleased Premises, any act or omission which
would violate any term or condition of the Master Lease or be cause for
termination of the Master Lease by Landlord. Sublessee recognizes that Sublessor
is not in a position to render any services or to perform any of the obligations
required of Landlord under the terms of the Master Lease. Sublessee agrees that
performance by Sublessor of its obligations under this Sublease may be
conditioned upon performance by Landlord of its corresponding obligations under
the Master Lease, and Sublessor will not be liable to Sublessee for any default
of Landlord under the Master Lease or any sublessee under any other sublease.
Upon Sublessee’s request, Sublessor shall make reasonable efforts to cause
Landlord to perform its obligations under the Master Lease. Such efforts shall
include, without limitation, upon Sublessee’s request, (a) immediately notifying
Landlord of its non-performance under the Master Lease and requesting that
Landlord perform its obligations under the Master Lease, and/or (b) after the
date that Sublessee subleases the entire Subleased Premises, assigning
Sublessor’s rights under the Master Lease to Sublessee to the extent necessary
to permit Sublessee to institute legal proceedings against Landlord to obtain
the performance of Landlord’s obligations under the Master Lease; provided,
however, that if Sublessee commences a lawsuit or other action, Sublessee shall
pay all costs and expenses incurred in connection therewith.
          b. Sublessor represents to Sublessee that the Master Lease represents
that entire agreement between Landlord and Sublessor respecting the subject
matter thereof, is in full force and effect, and that no default or event that,
with the passing of time or the giving of notice or both, would constitute a
default, exists on the part of Sublessor, or, to Sublessor’s knowledge, the
Landlord. Sublessor agrees to maintain the Master Lease in full force and
effect, except to the extent that any failure to maintain the Master Lease is
due to the failure of Sublessee to comply with any of its obligations under this
Sublease. Sublessor shall not amend or modify the Master Lease in such a manner
as to materially adversely affect Sublessee’s use of the Subleased Premises or
increase the obligations or decrease the rights of Sublessee hereunder, without
the prior written consent of Sublessee, which may be granted or withheld at
Sublessee’s sole discretion.
          5. Condition of Subleased Premises. Notwithstanding anything to the
contrary in the Master Lease, Sublessee accepts the Subleased Premises in their
“AS IS” condition, provided Sublessor shall have the carpets professionally
cleaned. Sublessee acknowledges and agrees that neither Sublessor nor Landlord
has undertaken any obligation to make or agreed to make any alterations or
improvements to the Subleased Premises for Sublessee’s use or occupancy thereof.
Any alterations and addition to the Subleased Premises made by Sublessee shall
be made in accordance with the Master Lease, and shall be subject to prior
written approval by Sublessor and Landlord as provided therein. At the
expiration of the Sublease Sublessee shall leave the Subleased Premises in broom
clean condition and otherwise in the condition called for in the Master Lease.
Notwithstanding the foregoing, in no event shall Sublessee be required to remove
or replace any alterations, additions or improvements that were constructed
prior to the Commencement Date of this Sublease.
          6. Deposit. Concurrent with Sublessee’s execution of this Sublease,
Sublessee shall deliver to Sublessor a deposit (the “Security Deposit”) in the
amount of Fifty Eight Thousand Six Hundred Twenty-Eight Dollars ($58,628.60).
The deposit shall be returned to Sublessee, less any amounts used by Sublessor
to cure defaults by Sublessee hereunder, within 30 days following of the
expiration of the term, without interest. Sublessor shall have no obligation to
keep the Security Deposit in a separate account, and shall have the right to
apply the

Page 2



--------------------------------------------------------------------------------



 



deposit to cure any default of Sublessee hereunder, in which case Sublessee
shall promptly replenish the Security Deposit to its original amount.
          7. Default. The occurrence of any of the following shall constitute a
default by Sublessee under this Sublease:
          a. The failure to perform any covenant, liability or obligation, as
and when performance is due, under this Sublease, where such failure continues
in excess of three (3) days following notice of any monetary default or where
such failure continues in excess of twenty (20) days following notice of any
non-monetary default, unless the same cannot reasonably be cured within said
twenty (20) day period, in which event Sublessee shall be deemed to not be in
default if Sublessee commences to cure within 20 days and thereafter diligently
prosecutes such cure to completion; and
          b. The occurrence of any Event of Default, as that term is defined in
the Master Lease.
          The occurrence of any default by Sublessee under this Sublease shall
entitle Sublessor to each and all of the rights and remedies afforded Landlord
upon the occurrence of an Event of Default under the Master Lease. If Sublessor
fails to pay any sum of money to Landlord, or fails to perform any other act on
its part to be performed under the Master Lease or this Sublease, then Sublessee
may, but shall not be obligated to, make such payment or perform such act. All
such sums paid, and all reasonable costs and expenses of performing any such
act, shall be payable by Sublessor to Sublessee upon demand.
          8. Indemnity. Sublessee agrees to defend, indemnify and hold Sublessor
and Landlord free and harmless from and against any and all claims, loss
liability or demand for injury or death to persons or damages to property
occurring in, on or about the Subleased Premises, except for such claims, loss,
liability or demand which are due solely to the gross negligence or willful
misconduct of Sublessor or its employees or agents.
          9. Insurance. As at the Commencement Date, Sublessee agrees to secure,
at its expense, the public liability and property damage insurance with respect
to the Subleased Premises required to be obtained by Tenant under the Master
Lease from an insurer meeting the standards thereof. Sublessor and Landlord
shall be named as additional insureds in said policy or policies, and Sublessee
agrees to provide Sublessor and Landlord with a certificate of insurance or
other suitable evidence of said insurance. Sublessee hereby waives on behalf of
itself and on behalf of its insurers any and all rights of recovery against
Sublessor, Landlord and the officers, employees, agents and representatives of
Sublessor or Landlord on account of lessor damage occasioned to Sublessee or its
property or the properties of others under its control caused by fire or any of
the extended coverage risks described in the Master Lease to the extent that
such loss or damage is insured against under any insurance policy in force at
the time of such loss or damage. Sublessee shall give notice to its insurance
carrier or carriers of the foregoing waiver of subrogation.
          10. Notices. All notices or demands of any kind required or desired to
be given by Sublessor or Sublessee hereunder shall be in writing and shall be
deemed delivered forty-eight (48) hours after depositing the notice or demand in
the United States mail, certified or registered, postage prepaid, addressed to
the Sublessor or Sublessee respectively, at the addresses set forth after their
signatures at the end of this Sublease. In the event any written default notice
from the Landlord is delivered to, or is otherwise received by, Sublessor,
Sublessor shall, as soon thereafter as possible, but in any event within three
(3) days, deliver a copy of such notice to Sublessee.
          11. Right of Direct Tenancy. Sublessor reserves the right to assign
its interest hereunder to Landlord, in which case this Sublease shall become a
direct lease between Landlord and Sublessee. At Landlord’s election , in the
event that the new lease accurately reflects the terms and conditions of this
Sublease, Sublessee shall thereafter execute such new lease.

Page 3



--------------------------------------------------------------------------------



 



          12. Entire Agreement. All prior understandings and agreements between
Sublessor and Sublessee are supersede by and merged in this Sublease, which
alone fully and completely sets forth the understanding of Sublessor and
Sublessee. This Sublease may not be amended or modified in any respect
whatsoever except by an instrument in writing signed by Sublessor and Sublessee
and consented to in writing by Landlord.
          13. Consent of Landlord. Landlord’s written consent to this Sublease
in accordance with the terms of the Master Lease is a condition precedent to the
validity of the Sublease. If Landlord’s consent has not been obtained in a form
acceptable to Sublessee, in its reasonable discretion, and a copy of that
consent delivered to Sublessee by the thirtieth (30th) day following the date of
this Sublease, each party shall thereafter have the ongoing right, subject to
the terms of this Section 13, to terminate this Sublease pursuant to a notice
(the “Termination Notice”) so stating delivered to the other party. If Sublessor
fails to deliver to Sublessee the consent of Landlord to this Sublease within
ten (10) days following delivery of the Termination Notice (the “Termination
Date”), this Sublease shall automatically terminate and the parties shall be
released from any further obligations under this Sublease and the prepaid
Sublease Rent and Security Deposit shall be promptly returned to Sublessee. If,
however, Sublessor delivers to Sublessee the consent of Landlord on or before
the Termination Date, the condition subsequent set forth in this Section 13
shall be satisfied and this Sublease shall continue in full force and effect. In
the event that Sublessee desires to make any alterations or improvements, or
otherwise take any action that will require the consent of Landlord and
Sublessor, then Sublessor shall (i) use reasonable and diligent efforts to
obtain such consent of Landlord, and (ii) shall not unreasonably withhold its
consent.
          14. Broker. Subtenant and Sublandlord represent that they have not
dealt with any broker in connection with this Amendment other than Cornish and
Carey Commercial (the “Broker”). Each party agrees to indemnify, defend and hold
harmless the other from and against any liability, claims, suits, demands,
judgments, costs, losses, interest and expenses (including reasonable attorneys’
fees and expenses) which the indemnified party may be subject to or suffer by
reason of any claims made by any person, firm or corporation other than the
Brokers for any commission, expense or other compensation as a result of the
execution and delivery of this Amendment, which is based on alleged
conversations or negotiations by said person, firm or corporation with the
indemnifying party. Sublandlord shall pay Cornish and Carey Commercial a
brokerage commission pursuant to a separate agreement.
          IN WITNESS WHEREOF, the parties hereto have executed this Sublease on
the day and year first above written.

                              SUBLESSOR       SUBLESSEE
 
                            THOMAS WEISEL PARTNERS GROUP INC.       ARASTRA,
INC.
 
                           
BY:
  /s/ Shaugn Stanley       BY:   /s/ Kenneth Duda            
 
                           
 
  ITS: Partner           ITS: Acting President            
 
                            One Montgomery Tower, 37th Floor                    
    San Francisco, CA 94104                         Attn: Real Estate Notices  
                     

Page 4